Dausman, C. J.
It is apparent that by this proceeding Alexander J. Wiley is seeking to advance his individual interests which directly conflict with the trust, which, as executor, it is his duty scrupulously to protect. If he feels that he has suffered any injustice in this matter, it can be only because he has been denied that which he sought for his own personal benefit. The trust which he is sworn faithfully to administer has been benefited by the rulings of the «trial court; and that trust is not interested in having those rulings reversed. It is evident, therefore, that Alexander J. Wiley, in his capacity as executor of the estate, cannot maintain this appeal. Moore v. Ferguson (1904), 163 Ind. 395, 72 N. E. 126. For this reason alone appellees’ motion to dismiss the appeal must be sustained, and we need not consider other features presented.
The appeal is dismissed.